Citation Nr: 0827422	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-02 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for narcolepsy.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Mickey R. Payne


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1982, from September 1990 to July 1991, from March 2003 to 
February 2004, and from May 2006 to August 2007.  Records 
also indicate National Guard service with additional periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
in February 2005, in which the RO denied the veteran's claim.  
In June 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

In a September 2004 rating decision the RO granted service 
connection for hysterectomy and assigned an initial 
noncompensable (0 percent) rating.  In that rating action, 
the RO also proposed to reduce a 10 percent rating for 
residuals of a neck injury, traumatic dysfunction, to a 
noncompensable rating.  In May 2005, the veteran filed a 
notice of disagreement to the proposed reduction of the neck 
disability rating and with the initial rating assigned for 
hysterectomy asserting that a 30 percent rating was 
warranted.  In an August 2005 rating decision, the RO found 
the September 2004 rating decision involved clear and 
unmistakable error for failing to grant a 100 percent rating, 
effective February 11, 2004, and a 50 percent rating, 
effective April 1, 2004.  Subsequently, in an April 2006 
rating decision, the RO also restored the 10 percent rating 
for the veteran's neck disability, effective the date 
following the date of discharge from active duty in 
February 2004.  The veteran was notified that these actions 
were considered a complete resolution of her appeal and she 
has expressed no further disagreement.  The issues listed on 
the title page of this decision are the only matters 
remaining for appellate review.

As a final preliminary matter, the Board notes that the 
Veterans of Foreign Wars of the United States previously 
represented the veteran in this appeal.  Recently, the 
regulations pertaining to the accreditation of agents and 
attorneys representing claimants for veterans benefits were 
revised effective June 23, 2008.  See 73 Fed. Reg. 29,852-
29,880 (May 22, 2008).  The veteran, however, executed a VA 
Form 21-22a appointing a new representative on June 18, 2008.  
As the appointment in this case occurred prior to the 
effective date of the revised regulations, the Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.605 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  A review of the record shows the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate her claim by 
correspondence dated in January 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the evidence shows that in a September 1990 
report of medical history prior to deployment to the Persian 
Gulf the veteran noted she experienced dizziness or fainting 
spells, denied having frequent trouble sleeping.  The 
examiner noted that she had fallen from a truck two weeks 
earlier with a head injury and a fainting spell on the day of 
the accident.  Records show the accident occurred prior to 
service.  On a March 1991 report of medical history she 
reported frequent trouble sleeping, but denied any dizziness 
or fainting spells.  The March 1991 examiner noted that the 
veteran had injured her back in August 1990 and reinjuring it 
in January 1991.  It was noted she had neck and back pain 
with some resolution of pain and nocturnal awakenings and a 
recommendation for further neurological evaluation for 
musculoskeletal pain and awakenings was provided.  During a 
June 1991 out processing examination the veteran again 
reported frequent trouble sleeping.  A June 1991 statement of 
medical examination and duty status noted that while the 
veteran was relocating an "ammo and arms" room in Southwest 
Asia she began to experience pain in the lower back and left 
shoulder.  It was noted that she stated the pain had 
increased with continued pulling and lifting and had 
interrupted her sleep patterns. 

Subsequent service treatment records and VA medical records 
show continuing treatment for neck and back pain and 
complaints of sleep difficulties.  During a February 1993 VA 
mental disorders examination, the veteran reported neck and 
shoulder pain and feeling tired all the time.  During an 
April 1994 VA Persian Gulf War examination, she complained of 
neck and shoulder pain since 1991 with forgetfulness and 
insomnia.  VA medical records show that she next complained 
of chronic fatigue in July 1994 and it was thought that she 
might have sleep apnea.  Reports dated prior to June 1996 
show she had continuing treatment for depression and neck 
pain and that she complained of sleep difficulties.  

In June 1996, sleep studies performed at the University of 
Alabama Hospital in Birmingham ruled out sleep apnea.  A 
diagnosis of narcolepsy was provided without comment as to 
the etiology.  Records show the veteran has received 
stimulant medication for treatment of narcolepsy.  In June 
1997, a Medical Duty Review Board recommended that the 
veteran be discharged from the National Guard as medically 
unfit for retention due to narcolepsy.
 
At her personal hearing the veteran testified that her sleep 
difficulties began while she was deployed in Southwest Asia 
around the time that she reinjured her neck and shoulder in 
January 1991.  She stated the problem continued until she was 
provided treatment for narcolepsy in June 1996.  She 
indicated that she was discharged from the National Guard in 
1997 due to narcolepsy, but that she is now active in the 
National Guard and her last deployment was in May 2006.  She 
asserted, in essence, that her sleeping problems during her 
period of active service from September 1990 to July 1991 
were the initial manifestations of narcolepsy.  She also 
testified that she had developed chemical meningitis in 1994 
as a result of a chemical or allergic reaction to a dye used 
in diagnostic testing related to her neck disability.

In light of the present evidence of record, the Board finds 
additional development is required prior to appellate review.  
A review of the record indicates there are outstanding 
service department and VA medical records pertinent to the 
issue on appeal.  The available service treatment records do 
not include records dated after June 1991 and do not include 
a complete copy of the June 1997 review board findings.  The 
last VA medical records obtained were received in November 
1999.  The Board also finds that a medical examination is 
required for an adequate determination as to etiology.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain any additional service treatment 
records relating to the veteran's 
continuing service with the National 
Guard after June 1991, to include a 
complete copy of the June 1997 Medical 
Duty Review Board findings.

2.  Appropriate efforts should be taken 
to obtain copies of all pertinent VA 
treatment records dated since 
June 10, 1998.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for an 
appropriate VA medical examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that narcolepsy 
was incurred as a result of active 
service or as a result of her service-
connected neck disability, to include on 
the basis of aggravation.  

Prior to any examination, the claims file 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims file.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  38 C.F.R. § 3.655 
(2007).  

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

